DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 01/20/2021 has been entered. Claim(s) 1-30 are canceled. Claim(s) 31-50 remain pending and have been examined below. Regarding the claim interpretation under 35 U.S.C. 112(f) the Office find the applicant’s arguments persuasive such that the terms “the lash adjuster” and “the lash indicator” in previous claims 1, 21, and 30 will not be interpreted under 35 U.S.C. 112(f) and instead will be given the broadest reasonable interpretation in claims 31, 40, and 50.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-34 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al (U.S. Patent Application Publication No. 2012/0131808), hereinafter referred to as Spencer.
	Regarding claim 31 (New), Spencer discloses a wrench assembly (Spencer, figure 3, item 10), the wrench assembly comprising: 
	a torque adjustment assembly (Spencer, figure 3, item 500); 
	a lash adjuster (Spencer, figure 1, item 100, which includes figure 3, items 170 and 150) including an adjuster axis (Spencer, figure 3, vertical axis that is through items 170 and 150), the lash adjuster being configured to selectively rotate about the adjuster axis to adjust the relative position between the first mechanical component and the second mechanical component (Spencer, page 2, paragraph [0025]); 
	a lash indicator (Spencer, figure 7, items 300 and 700) that is fixedly secured to the torque adjustment assembly (Spencer, figure 3, item 300 is fixed to item 500 by item 200); and 
	a measurement scale (Spencer, figure 3, item 400); 
	wherein a relative position between the lash indicator and the measurement scale provides a visual indication of the relative position between the first mechanical component and the second mechanical component (Spencer, page 3, paragraph [0037]).
	The recitation “for use in adjusting relative position between a first mechanical component and a second mechanical component in a mechanical system" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Spencer, figure 1, item 10 is capable of 
	Regarding claim 32 (New), Spencer further discloses the wrench assembly of claim 31 wherein rotation of the measurement scale provides a corresponding rotation of the lash adjuster about the adjuster axis (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate).
	Regarding claim 33 (New), Spencer further discloses the wrench assembly of claim 31 wherein the torque adjustment assembly includes a torque wrench head (Spencer, figure 4, item 540), the lash indicator being fixedly secured to the torque wrench head (Spencer figure 3, item 300 is secured to item 500 by item 200).
	Regarding claim 34 (New), Spencer further discloses the wrench assembly of claim 31 wherein the measurement scale is fixedly secured to the lash adjuster (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate).
	Regarding claim 36 (New), Spencer further discloses the wrench assembly of claim 31 wherein the mechanical system includes an adjuster screw (Spencer, figure 3, item 920), and the lash adjuster is configured to engage the adjuster screw and rotate the adjuster screw to adjust the relative position between the first mechanical component and the second mechanical component (Spencer, page 3, paragraph [0032]).
	Regarding claim 37 (New), Spencer further discloses the wrench assembly of claim 31 wherein the adjuster screw has a thread pitch (Spencer, figure 3, item 930 has a thread pitch), the first mechanical component is a rocker arm having a rocker ratio (Spencer, figure 3, item 930 is attached to a rocker arm that has a rocker ratio), and the measurement scale is rotatable about the adjuster axis (Spencer, page 3, paragraph [0032]).
	The recitation “to calibrate the relationship between the lash indicator and the measurement scale based at least in part on the thread pitch of the adjuster screw and the rocker ratio of the rocker arm" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Spencer, figure 3, item 400 is capable of calibration between the lash indicator and the measurement scale.
	Regarding claim 38 (New), Spencer further discloses the wrench assembly of claim 31 wherein at least one the measurement scale and the lash adjuster rotate relative to the lash indicator (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate).
	Regarding claim 39 (New), Spencer further discloses the wrench assembly of claim 31 further comprising a socket that is selectively coupled to the torque adjustment assembly (Spencer, figure 3, item 800), the socket being rotatable about a socket axis to adjust a torque setting within the mechanical system (Spencer, figure 3, item 800 rotates about the vertical axis to loosen item 910).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 35 and 40-50 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (U.S. Patent Application Publication No. 2012/0131808) in view of Hackett (U.S. Patent No. 2,666,350), hereinafter referred to as Spencer and Hackett, respectively.
	Regarding claim 35 (New), Spencer further discloses a measurement scale (Spencer, figure 3, item 400) including a measurement indicator of rotation (Spencer, figure 1 item 430).
	Spencer does not explicitly disclose the measurement scale including a plurality of measurement markers that are incrementally spaced apart from one another on a face of the measurement scale.
	Hackett teaches a tappet adjuster including a torque adjusting assembly (Hackett, figure 1, item 26), a lash adjuster, figure 1, item 31) a lash indicator (Hackett, figure 1, item 42) and a measurement scale (Hackett, figure 1, item 29) including a plurality of measurement markers that are incrementally spaced apart from one another on a face of the measurement scale (Hackett, figure 1, item 29 includes several marked indicators in which the indicator points to for a relative reference between item 31 and item 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer with the teachings of Hackett to incorporate the plurality of measurement markers incrementally spaced apart from one another on the face of the measurement scale because the scale accurately measures the pitch of the adjustment screw and provides a visual indication of the pointer settings relative to the torque assembly (Hackett, column 4, lines 38-64, summarized).
	Regarding claim 40 (New), Spencer discloses a wrench assembly (Spencer, figure 3, item 10), the wrench assembly comprising: 
(Spencer, figure 3, item 500); 
	a lash adjuster (Spencer, figure 1, item 100, which includes figure 3, items 170 and 150) including an adjuster axis (Spencer, figure 3, vertical axis that is through items 170 and 150), the lash adjuster being configured to selectively rotate about the adjuster axis to adjust the relative position between the first mechanical component and the second mechanical component (Spencer, page 2, paragraph [0025]); 
	a lash indicator (Spencer, figure 7, items 300 and 700) that is fixedly secured to the torque adjustment assembly (Spencer, figure 3, item 300 is fixed to item 500 by item 200); and 
	a measurement scale (Spencer, figure 3, item 400) including a measurement indicator of rotation (Spencer, figure 1 item 430), the measurement scale being configured to rotate about the adjuster axis (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate); 
	wherein a relative position between the lash indicator and the measurement scale provides a visual indication of the relative position between the first mechanical component and the second mechanical component (Spencer, page 3, paragraph [0037]).
	Spencer does not explicitly disclose the measurement scale including a plurality of measurement markers that are incrementally spaced apart from one another on a face of the measurement scale.
	Hackett teaches a tappet adjuster including a torque adjusting assembly (Hackett, figure 1, item 26), a lash adjuster, figure 1, item 31) a lash indicator (Hackett, figure 1, item 42) and a measurement scale (Hackett, figure 1, item 29) including a plurality of measurement markers that are incrementally spaced apart from one another on a face of the measurement scale (Hackett, figure 1, item 29 includes several marked indicators in which the indicator points to for a relative reference between item 31 and item 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer with the teachings of Hackett to incorporate the plurality of measurement markers incrementally spaced apart from one another on the face of the measurement scale because the scale accurately measures the pitch of the adjustment screw and provides a visual indication of the pointer settings relative to the torque assembly (Hackett, column 4, lines 38-64, summarized).
	The recitation “for use in adjusting relative position between a first mechanical component and a second mechanical component in a mechanical system" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Spencer, figure 1, item 10 is capable of adjusting a relative position between a first mechanical component and a second mechanical component.
	Regarding claim 41 (New), Spencer as modified further discloses the wrench assembly of claim 40 wherein at least one the measurement scale and the lash adjuster rotate relative to the lash indicator (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate).
	Regarding claim 42 (New), Spencer as modified further discloses the wrench assembly of claim 40 further comprising a socket that is selectively coupled to the torque adjustment assembly (Spencer, figure 3, item 800), the socket being rotatable about a socket axis to adjust a (Spencer, figure 3, item 800 rotates about the vertical axis to loosen item 910).
	Regarding claim 43 (New), Spencer as modified further discloses the wrench assembly of claim 40 wherein the measurement scale is fixedly secured to the lash adjuster such that rotation of the lash adjuster about the adjuster axis provides a corresponding rotation of the measurement scale about the adjuster axis (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate); and wherein the lash indicator does not rotate about the adjuster axis correspondingly with the lash adjuster (Spencer, figure 5, item 700 is disposed and set in place in item 300 by item 720 being engaged in hole item 340 and item 714 being retained by item 330 and is not rotationally constrained by item 400 such that rotation of item 400 does not move item 700)..
	Regarding claim 44 (New), Spencer as modified further discloses the wrench assembly of claim 40 wherein the torque adjustment assembly includes a torque wrench head (Spencer, figure 4, item 540), the lash indicator being fixedly secured to the torque wrench head (Spencer figure 3, item 300 is secured to item 500 by item 200).
	Regarding claim 45 (New), Spencer as modified further discloses the wrench assembly of claim 40 wherein the relative position between the lash indicator and the measurement scale indicates the relative position between the first mechanical component and the second mechanical component (Spencer, page 3, paragraph [0037]).
	Regarding claim 46 (New), Spencer as modified further discloses the wrench assembly of claim 40 wherein the mechanical system includes an adjuster screw (Spencer, figure 3, item 920), and the lash adjuster is configured to engage the adjuster screw and rotate the adjuster (Spencer, page 3, paragraph [0032]).
	Regarding claim 47 (New), Spencer as modified further discloses the wrench assembly of claim 40 wherein the measurement scale is fixedly secured to the lash adjuster (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate).
	Regarding claim 48 (New, Spencer as modified further discloses the wrench assembly of claim 40 wherein the lash indicator is substantially dowel-shaped (Spencer, figure 5, item 710 is dowel shaped), and is fixedly secured to and extends away from a surface of the torque adjustment assembly (Spencer, figure 5, item 710 is secured to item 300d extends away from the bottom surface of item 500).
	Regarding claim 49 (New), Spencer as modified further discloses the wrench assembly of claim 40 further comprising a retaining member that secures the lash adjuster to the measurement scale (Spencer, figure 4, item 130).
	Regarding claim 50 (New), Spencer discloses a wrench assembly (Spencer, figure 3, item 10), the wrench assembly comprising: 
	a torque adjustment assembly (Spencer, figure 3, item 500); 
	a lash adjuster (Spencer, figure 1, item 100, which includes figure 3, items 170 and 150) including an adjuster axis (Spencer, figure 3, vertical axis that is through items 170 and 150), the lash adjuster being configured to selectively rotate about the adjuster axis to adjust the relative position between the first mechanical component and the second mechanical component (Spencer, page 2, paragraph [0025]); 
(Spencer, figure 7, items 300 and 700) that is fixedly secured to the torque adjustment assembly (Spencer, figure 3, item 300 is fixed to item 500 by item 200), the lash indicator being configured to not rotate about the adjuster axis correspondingly with the lash adjuster (Spencer, figure 5, item 700 is disposed and set in place in item 300 by item 720 being engaged in hole item 340 and item 714 being retained by item 330 and is not rotationally constrained by item 400 such that rotation of item 400 does not move item 700); 
	a measurement scale (Spencer, figure 3, item 400) including a measurement indicator of rotation (Spencer, figure 1 item 430), the measurement scale being fixedly secured to the lash adjuster so that rotation of the measurement scale provides a corresponding rotation of the lash adjuster about the adjuster axis (Spencer, page 3, paragraph [0032], teaching rotation of either item 100 or item 400 causes the other to rotate); and 
	a retaining member that retains the lash adjuster to the measurement scale (Spencer, figure 4, item 130); 
	wherein a relative position between the lash indicator and the measurement scale provides a visual indication of the relative position between the first mechanical component and the second mechanical component (Spencer, page 3, paragraph [0037]).
	Spencer does not explicitly disclose the measurement scale including a plurality of measurement markers that are incrementally spaced apart from one another on a face of the measurement scale.
	Hackett teaches a tappet adjuster including a torque adjusting assembly (Hackett, figure 1, item 26), a lash adjuster, figure 1, item 31) a lash indicator (Hackett, figure 1, item 42) and a measurement scale (Hackett, figure 1, item 29) including a plurality of measurement markers (Hackett, figure 1, item 29 includes several marked indicators in which the indicator points to for a relative reference between item 31 and item 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer with the teachings of Hackett to incorporate the plurality of measurement markers incrementally spaced apart from one another on the face of the measurement scale because the scale accurately measures the pitch of the adjustment screw and provides a visual indication of the pointer settings relative to the torque assembly (Hackett, column 4, lines 38-64, summarized).
	The recitation “for use in adjusting relative position between a first mechanical component and a second mechanical component in a mechanical system" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Spencer, figure 1, item 10 is capable of adjusting a relative position between a first mechanical component and a second mechanical component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makoto et al (Japanese Patent Application Publication No. JP2005351227A) teaches a valve clearance tool comprising a torque assembly, a lash adjuster, a measurement scale, and a lash indicator.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROBERT F NEIBAUR/ Examiner, Art Unit 3723                                                                                                                                                                                            

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723